DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-21 are allowed.
Regarding claim 1, the prior art of record does not disclose or fairly suggest a method of fabricating an integrated circuit structure comprising: “forming a sacrificial material above the ILD material layer and in the line trench and the via trench; patterning the sacrificial material to form an opening to break a continuity of the sacrificial material in the line trench; filling the opening in the sacrificial material with a dielectric material to form a dielectric plug having an upper surface above an upper surface of the ILD material; removing the sacrificial material and leaving the dielectric plug to remain; filling the line trench and the via trench with a conductive material; and planarizing the dielectric plug and the conductive material to provide a planarized dielectric plug breaking a continuity of the conductive material in the line trench” along with other limitations of the claim.
The closest prior art of record is Xie et al. (US 2019/0109045 A1), Basker et al. (US 2017/0140993 A1), Yu et al. (US 9659930 B1).  
Xie teaches a method of forming contact structure (Figs. 8-10 of Xie) with two conductive lines (160A and 160B) embedded in a trench in an ILD layer above a substrate, and a dielectric plug (post 143) between these conductive lines. However the embodiment in Fig. 10 of Xie does not disclose that bottom of the dielectric plug has a bottom on the ILD layer.  In a different embodiment (Fig. 1 of Xie), Xie teaches a contact structure (contact plugs 14 with metal lines 44 in the M0 metallization layer) with two conductive lines.  The two conductive lines are separated by a portion of a dielectric layer (46) which can be interpreted as a dielectric plug.  However, Xie does not teach that sacrificial material is filled into the trench and via, and then removed to fill the conductive material.  
Basker teaches a contact structure (104 & 106 in Fig. 2 of Basker).  The two contact vias (106) are formed in a vias within a dielectric layer (124); the vias exposing an underlying metal line (104).  However, Basker does not teach a dielectric plug.
Yu teaches a method of forming a gate dielectric plug. The method includes forming a dielectric plug (155 in Figs. 7A-B) in a via (130 in Fig. 6A) and line trench (125 in Figs. 5A-5C). However, Yu does not teach that the sacrificial material is filled into the line trench and vias, and then removed to form the conductive structures separated by the dielectric plug.
Regarding claim 6, the prior art of record does not disclose or fairly suggest a method of fabricating an integrated circuit structure comprising: “forming a conductive interconnect structure in a trench in the ILD layer, the conductive interconnect structure having a first conductive line and a second conductive line, an end of the first conductive line laterally spaced apart and electrically isolated from an end of the second conductive line, wherein the first and second conductive lines of the conductive interconnect structure have a bottom on the ILD layer; and forming a dielectric plug between and in lateral contact with the ends of the first and second conductive lines of the conductive interconnect structure, the dielectric plug comprising a metal oxide material, the dielectric plug having a different composition than the ILD layer, wherein the dielectric plug has a bottom on the ILD layer, the bottom of the dielectric plug substantially co-planar with the bottom of the first and second conductive lines of the conductive interconnect structure” along with other limitations of claim 6.
Regarding claim 11, the prior art of record does not disclose or fairly suggest a method of fabricating an integrated circuit structure comprising: “forming a first plurality of conductive interconnect structures in and spaced apart by a first inter-layer dielectric (ILD) layer above a substrate, wherein individual ones of the first plurality of conductive interconnect structures have a dielectric plug in lateral contact with and electrically isolating corresponding ends of conductive lines, wherein the conductive lines have a bottom on the first ILD layer, the dielectric plug having a bottom on the first ILD layer, the bottom of the dielectric plug substantially co-planar with the bottom of the conductive lines, and the dielectric plug comprising a metal oxide material, the dielectric plug having a composition different than the first ILD layer” along with other limitations of the claim.  
Regarding claim 18, a the prior art of record does not disclose or fairly suggest method of fabricating a computing device, the method comprising “coupling a component to the board, the component including an integrated circuit structure, comprising: an inter-layer dielectric (ILD) layer above a substrate; a conductive interconnect structure in a trench in the ILD layer, the conductive interconnect structure having a first conductive line and a second conductive line, an end of the first conductive line laterally spaced apart and electrically isolated from an end of the second conductive line, wherein the first and second conductive lines of the conductive interconnect structure have a bottom on the ILD layer; and a dielectric plug between and in lateral contact with the ends of the first and second conductive lines of the conductive interconnect structure, the dielectric plug comprising a metal oxide material, the dielectric plug having a different composition than the ILD layer, wherein the dielectric plug has a bottom on the ILD layer, the bottom of the dielectric plug substantially co-planar with the bottom of the first and second conductive lines of the conductive interconnect structure” along with other limitations of claim 18.  
The closest prior art of record is Xie et al. (US 2019/0109045 A1) and Olsen (US 6653200).  Olsen teaches that a metal oxide and silicon oxide can be used to reduce stress in a dielectric structure.  Xie teaches a contact structure (Fig. 10 of Xie) with two conductive lines (160A and 160B) embedded in a trench in an ILD layer above a substrate, and a dielectric plug (post 143) between these conductive lines. However the embodiment in Fig. 10 of Xie does not disclose that bottom of the dielectric plug has a bottom on the ILD layer.  In a different embodiment (Fig. 1 of Xie), Xie teaches a contact structure (contact plugs 14 with metal lines 44 in the M0 metallization layer) with two conductive lines.  The two conductive lines are separated by a portion of a dielectric layer (46) which can be interpreted as a dielectric plug.  However, there is no teaching or motivation to change only the dielectric plug to a material different composition than the ILD layer.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822